Citation Nr: 1425089	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from August 1999 to August 2002.  He also had service with the Florida Army National Guard; presumably this included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until his discharge from the National Guard and U.S. Army Reserve in April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for PTSD, but the medical evidence of record indicates that the Veteran also has been diagnosed with depression and a schizoaffective disorder, bipolar type.  Moreover, a review of the claims file shows that the Veteran attempted to file a claim for secondary service connection for depression, but that the RO never adjudicated this mental condition.  Therefore, the Board has recharacterized the issue on appeal as indicated above.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations, including the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

2.  The evidence of record indicates that the Veteran's acquired psychiatric disorder, most recently diagnosed as depression, was caused by or aggravated by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2013).  

2.  The criteria for service connection for diagnosed depression as secondary to the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2008 and January 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was adjudicated in the August 2009 rating decision now on appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the December 2008 and January 2009 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

As for the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records and VA treatment records relevant to the Veteran's claim have been requested and obtained and the Veteran was provided with a VA mental examination and medical opinion.  

There has been substantial compliance with all pertinent VA laws and regulations.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  No further notice or assistance is required to fulfill VA's duty to assist in the development of a claim for benefits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  A psychosis is a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. App. 521 (1996).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  Establishing service connection on a secondary basis therefore requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

Where, however, VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, generally will be insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

However, regulations revised as of July 2010 no longer require the verification of an in-service stressor if the veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  Id.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Factual Background

The Veteran originally sought service connection for PTSD.  In his written submissions, the Veteran contends that he developed PTSD as the result of fear arising from a rough parachute jump and hard landing at a base in North Carolina in February 2002, when he contended the parachute failed to deploy or twisted in mid-air, as a result of which he suffered physical injuries.  In his April 2010 Notice of Disagreement, the Veteran stated that he feared for his life on the way down until impact and that since this traumatic experience he had always suffered from memories of that day.  

In addition, in January 2009 the Veteran filed a claim for secondary service connection for depression that the RO apparently never adjudicated.  As noted above in the Introduction, VA also will adjudicate whether he is entitled to service connection for any other acquired psychiatric disorder other than PTSD because of the Court's direction in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's DD Form 214 reveals that the Veteran was a food service specialist for most of his time during active duty and never served overseas.  There is no indication from the list of medals and decorations that the Veteran was ever involved in combat.  He did receive a parachutist badge.  

The Veteran's July 1999 enlistment examination showed no psychiatric abnormalities.  Service treatment records in February 2002, March 2002, and April 2002 indicated treatment for a neck injury and sprain after a parachute landing fall.  While there is some mention of physical injuries, there is no record of the Veteran complaining, or being treated for, any mental or psychiatric complaint.  A service treatment record dated in February 2001, one year before the parachute hard landing incident, noted an altered level of consciousness when he complained of chest pain and difficulty breathing.  For example, he did not correctly name the day of the week, said it was the year 2000 rather than 2001, and claimed that Bill Clinton rather than George W. Bush was then President of the United States.  There is no discharge examination from active duty found in the claims file.  

Lay statements found in the record from the Veteran's sister and a friend reveal that the Veteran manifested changed behavior after his parachute jumping accident and discharge from active duty.  

Post-service, the Veteran visited a VA facility for a new patient evaluation in September 2003, just over a year after discharge from active duty.  Records from September 2003 and October 2003 show that the Veteran felt depressed and "down" because of chronic pain.  Assessment was reactive depression secondary to chronic pain.  The Veteran declined a psychiatric evaluation at that time.  A May 2008 VA mental health clinic record noted the Veteran's first time visit after referral from primary care for bizarre behavior.  

According to VA medical records in October 2008 and December 2008, the Veteran was admitted for suicidal thoughts and counselled on why depression must be treated.  Axis I diagnoses included: schizophreniform disorder; rule out paranoid schizophrenia; rule out schizoaffective disorder; rule out bipolar affective disorder with psychosis; and cannabis abuse.  Discharge summaries noted that the Veteran was admitted in October 2008 for stabilization of mood, psychosis, and safety and treated with antidepressant and antipsychotic medications.  He was admitted in December 2008 for mood stabilization and safety and his antidepressant medications were adjusted.  A February 2009 VA medical record showed a diagnostic impression by a VA psychologist of a major depressive disorder and bipolar by history.  

The Veteran underwent a VA examination in April 2009.  After reviewing the claims file and interviewing the Veteran, the VA psychologist found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD as the Veteran seemed to have difficulty describing any emotional or psychological impact of the difficult parachute jump in February 2002.  She also noted that VA treatment records did not show a PTSD diagnosis or treatment.  

The April 2009 VA examiner, however, diagnosed depression secondary to service-connected medical conditions as well as schizoaffective disorder, bipolar type.  The examiner explained that the Veteran described some depressive symptoms that met the criteria for depression due to his service-connected disabilities.  She also explained that due to an overlap in symptomatology of the two disorders, it was not possible to differentiate the effects on functioning.  The VA examiner also noted that due to the chronic nature of the Veteran's mental disorders, combined with the physical limitations of his service-connected disorders, permanent improvement in the future was not a realistic expectation.  

A subsequent April 2009 VA mental health record noted a diagnosis of depressive disorder and a schizoaffective disorder by history.  Continued individual therapy was recommended.  A June 2009 VA mental health clinic record suggested that a test showed that a PTSD diagnosis was possible.  

According to a July 2009 VA medical record the Veteran told a VA clinical psychologist that after his parachute jump in February 2002 he was not able to return to physical duties for six months.  Diagnosis was schizoaffective disorder, bipolar type and cognitive behavioral intervention was recommended.  

A March 2010 VA mental health record noted that the Veteran verbalized delusional beliefs.  March 2010 and April 2010 VA medical records revealed admission for one month for stabilization of mood, psychosis and safety.  

July 2010 VA medical records noted admission for six days for suicidal and homicidal ideation, paranoid thinking, hallucinations, and a potential for violence towards others.  Diagnoses included: paranoid schizophrenia; depressive disorder versus schizoaffective disorder; adjustment disorder with depressed mood because he was separated from his family; and cannabis abuse said to be in remission.  

A September 2010 VA mental health clinic record noted that the outpatient setting was the least restrictive and most appropriate level of care at present and that the Veteran did not meet the criteria for involuntary hospitalization at that time.  Diagnosis included an adjustment disorder with depressed mood because the Veteran was separated from his family.  

A January 2011 VA mental health clinic record noted an Axis I diagnosis of chronic paranoid schizophrenia and a depressive disorder not otherwise specified.  A March 2011 VA mental health clinic record noted that the Veteran experienced auditory hallucinations, including comments on his activities.  

A June 2011 VA mental health treatment plan noted the Veteran's continued complaints of pain in the neck, which despite medication interrupted his sleep and which was apparently associated with an anxious and frustrated mood.  A mental status evaluation revealed that the Veteran reported that he talked to himself but was unsure whether this constituted an auditory hallucination.  He also told the examiner that he refrained from saying some things because he did not want to "sound crazy."  The plan attempted to decrease or eliminate a high risk of active psychosis.  Initial Axis I diagnoses back to 2008 included: schizophreniform disorder; rule out schizophrenia; rule out bipolar disorder; cannabis abuse; and alcohol abuse.  

In August 2011, a VA psychiatrist noted that the Veteran was not overtly psychotic, felt depressed over not providing for his family, had nonservice-related nightmares, and planned to complete an associate's degree in November 2011.  Diagnoses included: schizophrenia (paranoid type); depressive disorder versus schizoaffective disorder; an adjustment disorder with depressed mood; cannabis use said to be in remission; and alcohol abuse.  In his September 2011 VA Form 9, Substantive Appeal, the Veteran claimed that his physical disabilities were making him insane.  

PTSD

Based upon the evidence of record, the Board finds that service connection for PTSD is not warranted.  

The Board finds that the most complete assessment of the Veteran's mental condition was made in the April 2009 VA PTSD examination.  The VA examiner did not diagnose the Veteran with PTSD.  The April 2009 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria, but found that he did not meet the criteria for a PTSD diagnosis.  (The diagnostic criteria for mental disorders set forth in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125.)  

Therefore, the Veteran currently does not have a diagnosis of PTSD under the meaning of VA regulations.  Thus, even though the Board finds that the Veteran's claimed in-service stressor (the difficult parachute jump and hard landing at Fort Bragg in February 2002) has been corroborated, it still cannot grant service connection for PTSD because there is no current medical diagnosis of PTSD under the standards of the DSM-IV.  

Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Board notes that the VA examination report is the only evaluation of record conducted in accordance with DSM-IV that provided a medical opinion with regards to PTSD.  VA clinical records do not show that the Veteran has ever been diagnosed with PTSD based on an explained link between current symptomatology and the Veteran's claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f); 4.125.  

Thus, the April 2009 VA examination report is found to be of great probative value.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Further, as there is no diagnosis of PTSD within one year of active duty, service connection on a presumptive basis is not available.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition to the medical evidence, the Board also has considered the Veteran's statements that he has PTSD related to his military service.  In this regard, the Board finds the Veteran's statements as to current symptomatology and to his parachute and hard landing in-service stressor competent and credible.  However, these statements are not persuasive.  

A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, PTSD is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of PTSD, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of PTSD requires medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Furthermore, the Veteran does not indicate that any medical personnel have informed him that he has a diagnosis of PTSD. Thus, the Veteran's lay assertions as to the diagnosis of PTSD are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, because the the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57.  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.  

Depression

Based on the evidence of record the Board finds that secondary service connection for the Veteran's diagnosed depression is appropriate in this case.  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows his depression was caused by or aggravated by his service-connected disabilities.  
The Veteran is currently service-connected for the following disabilities: cervical spine strain, with a 20 percent disability rating; lumbosacral strain, with a 20 percent disability rating; patellofemoral syndrome of the right knee, with a 10 percent disability rating; patellofemoral syndrome of the left knee, with a 10 percent disability rating; and mild intermittent reactive airway disease as mild exercise induced asthma, with a 10 percent disability rating.  According to an August 2002 rating decision, the cervical spine strain (formerly diagnosed as residuals of fracture of cervical spine) arose directly out of the February 2002 parachute jump which the Veteran identified as the source of his in-service PTSD stressor.  

The Board notes that the claims file contains the report of the April 2009 VA examination by a VA psychologist, who reviewed the claims file, interviewed the Veteran, and diagnosed depression secondary to his service-connected disabilities.  VA treatment records dated in September 2003 and October 2003 also noted reactive depression secondary to chronic pain.  After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22 (1998).  Therefore, the Board concludes that entitlement to secondary service connection for depression is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for PTSD is denied.  

Service connection for depression secondary to the Veteran's service-connected disabilities is granted, subject to the laws and regulations governing monetary awards.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


